Citation Nr: 1631058	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-38 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post 9/11 Educational Assistance at the 100 percent rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2003 to March 2009 with additional active duty for training and inactive duty training in the Texas Army National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted Post- 9/11 Educational Assistance at the 90 percent rate.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Oakland, California in January 2016.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System contains additional service records, a transcript of the Board hearing, a written statement from the Veteran, and a representative's brief to the Board that have been considered.  


FINDINGS OF FACT

 1. The Veteran served on aggregate creditable active duty for greater than 30 but less than 36 months after September 10, 2001. 
 
 2.  The Veteran was not discharged due to a service-connected disability.


CONCLUSION OF LAW

The criteria for a payment for Post 9/11 Education Assistance at the 100 percent rate are not met.  38 U.S.C.A. § 3301, 3311, 3313, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 which apply to educational assistance under the provisions of 38 U.S.C.A. Chapter 33 (hereafter, the Post-9/11 GI Bill).  38 C.F.R. § 21.9510 (2015).  The duty to notify is not invoked when a claim cannot be substantiated because there is no legal basis for the claim or the undisputed facts render the claimant ineligible for the benefit.  
38 C.F.R. § 21.1031 (2015).  The duty to assist is not invoked when the claimant is not entitled to the benefit as a matter of law.  38 C.F.R. § 21.1032 (2015).  

As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill at the 100 percent rate, and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.  Neither the Veteran nor his representative has identified any shortcomings in the conduct of the January 2016 Board hearing.  

The Veteran served as a U.S. Army Special Forces infantryman, paratrooper, and weapons sergeant with two tours of combat duty in Southwest Asia.  He was awarded two Bronze Star Medals and the Purple Heart Medal.  He contended during the January 2016 Board hearing that he had performed additional active duty in the Texas National Guard that was sufficient for entitlement of educational assistance at the 100 percent rate.  

The Post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces at the 100 percent rate based on a minimum of 90 days active duty service on or after September 11, 2001 (excluding active duty for entry level or skill training), followed by at least 36 months of creditably active duty or a discharge or release from active duty for a service-connected disability.  38 U.S.C.A. § 3311(b) (2).  Educational assistance at the 90 percent rate requires the minimum of 90 days active duty service on or after September 11, 2001 (excluding active duty for entry level or skill training), followed by at least 30 months of creditably active duty.  38 U.S.C.A. § 3311, 3313; 38 C.F.R. § 21.9640.   

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688 , 12301(a), (d), (g), 12302, 12304 (West 2014), but not full time National Guard duty under 32 U.S.C. orders.  See 38 U.S.C.A. § 3301; 
38 C.F.R. § 21.9505, 21.9520.  Full time service in the National Guard qualifies as active duty for Post-9/11 GI Bill purposes only if performed for the purpose of organizing, administering, recruiting, instructing, or training the National Guard or under orders by the President or the Secretary of Defense for the purpose of responding to a national emergency under the provisions of 32 U.S.C.A. § 502(f).  38 U.S.C.A. § 3301 (1) (c).  The term "entry level and skill training" for the Army means Basic Combat Training and Advanced Infantry Training or One Station Unit Training.  38 U.S.C.A. § 3301 (2)(A).  

The provisions of the Department of Defense Education Loan Repayment Program (LRP) for active duty enlisted members is set forth in 10 U.S.C.A. § 2171 (West 2014).  A period of service counted for purposes of repayment of an education loan under this statute may not be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322 (b).  

Service personnel records show that the Veteran served on active duty from June 18, 2003 to March 17, 2009, a total of 5 years, 9 months.  The Veteran received an honorable discharge at the completion of required active service and not for a medical disability or other condition that interfered with his performance of duty.   In response to an inquiry by the RO, a representative from the U.S. Army Personnel Command reported in September 2014 that the Veteran's service obligation for the LRP was from June 18, 2003 to June 17, 2006.  Excluding this period of active duty, the Veteran served 33 months of creditable active duty for education assistance purposes.   

Starting in April 2014, the RO granted Post-9/11 educational assistance at the 90 percent rate for several academic semesters of course study at the University of Texas.  

In a July 2014 notice of disagreement, the Veteran noted that he was not properly advised by Army counselors prior to his discharge of the limitations of eligibility for Post 9/11 educational assistance because of his participation in the LRP.  He contended in a November 2014 substantive appeal that he did not pursue a disability discharge while on active duty because he was close to the end of his obligated service and was unaware of the impact that would have on his educational assistance eligibility.  

In January 2016, the Veteran submitted additional documents with a waiver of consideration by the RO and testified during the January 2016 Board hearing that he had performed additional active duty in the Texas National Guard.  He submitted a copy of orders issued by the Texas National Guard which ordered the Veteran on active duty for training from August 19, 2010 to November 24 2010 to attend a Special Forces Intelligence Sergeant Course under the provisions of 32 U.S.C. § 505.  This statute authorizes the Secretary of the Army to send a limited number of National Guard members to service schools or practical instruction during field training or other outdoor exercises.  32 U.S.C.A. § 505 (West 2014).  The Veteran also submitted a course completion certificate, a student evaluation, and a copy of his Wage and Tax Statement (Form W-2) for 2010 that showed earnings paid by the Department of Defense.  These documents support the Veteran's actual completion of the active duty for training orders. 

The Board finds that the Veteran is not entitled to Post-9/11 Educational Assistance benefits at the 100 percent rate because his creditable active duty is at least an aggregate of 30 months but less than 36 months.  The active duty for training from August 19, 2010 to November 26, 2010 was for individual skill training that does not meet the definition of entry level and skill training.  Moreover, the training was for the Veteran as a student which does not include duty for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  The Board interprets "training the National Guard" as referring to those National Guard members who perform full time instruction duties and not attendance as students.  Moreover, the orders were issued under the authority of 32 U.S.C.A. § 505 and not § 502 for response to a national emergency.  
After discharge from active duty in December 2008, the Veteran applied for and was granted VA disability compensation at a combined rate of 50 percent from March 2009 and 80 percent from March 2012.  However, service records show that the Veteran did not receive a discharge from the Army for any medical disability or other condition that interfered with his performance of duty at that time.  

The Board acknowledges the Veteran's explanation that he was not properly advised by Army counselors and that he declined to pursue a medical discharge.  While the Board is supportive of the Veteran's desire to continue his graduate education, the Board is without authority to grant increased benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As the Veteran is not eligible for a payment rate of 100 percent, the claim for higher rates of payment for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Post-9/11 Educational Assistance at the 100 percent rate is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


